Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant is requested to note that the Examiner for this application has changed, Further correspondence should be directed to Joseph Miano, Art Unit 1632, whose contact information can be found below.

Priority
	This application claims priority from a provisional application 60/387017, filed on 06/07/2002.

Election/Restriction
	Applicant’s election without traverse of Group I, claims 32-42, and Species 1 shown in Figure 2 in the reply filed on 10/26/2021 is acknowledged and made final.
Claims 23-42 are currently pending.
Claims 23-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there bring no allowable generic or linking claim.
Claims 32-42 are under examination in the instant action. 
	
Information Disclosure Statement
	The information Disclosure Statement(s) submitted on 03/19/2020 and 08/10/2020 have been received and considered. 

Claim Objections
Claim 39 objected to because of the following informalities:  Claim 39 recites in part, “wherein the surface is comprises a support structure” which is grammatically incorrect.
	A claim that reads, “The method of harvesting the cells of claim 33, wherein the surface comprises a support structure having a plurality of openings” would be remedial.
	Appropriate correction is required.	

Claim Interpretation
In regards to harvesting cells using a robotic mechanism, the specification of the instant application, only states that the “harvesting can be performed using a robotic . . . system” (paragraph [0047]) without further defining what a robotic system is. No definition is found in provisional application 60387017 which the instant application claims priority to.  As evidenced by the Random House College Dictionary (1988 edition), a “robot” is defined as “a machine that resembles a man and does mechanical routine tasks on command” or “any machine or mechanical device that operates automatically with humanlike skill”. Therefore, a robotic mechanism is broadly interpreted as comprised of a device capable of performing routine, mechanical tasks automatically. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.




Claim(s) 32 and 42 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ravagnani et al. (Transplantation, 1999).
In regards to claim 32, Ravagnani discloses that leukapheresis with a programmed automated machine (COBE spectra) was performed on patients to collect blood cells (Background, Study designs and methods, p48; Table 1, p49). Vacanti discloses that greater than 95% of harvested cells were viable (Materials and methods, Evaluation of the leukapheresis components, p50, column 1).
In regards to claim 42, Ravagnani discloses that the harvested cells were stem and progenitor cells (Discussion, p53, Column 1, last paragraph).
Therefore, Ravagnani anticipates Applicant’s invention as claimed.



Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 33, 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ravagnani as applied to claims 32 and 42 above and further in view of Vacanti (US 5770417 A, 1998, included on IDS 03/19/2020).
In regards to claim 33, Ravagnani is silent on whether harvested viable cells were deposited on a surface. Vacanti teaches a cellular matrix or scaffold for implantation (paragraph [16]) seeded with cells (Fig. 4). A person of ordinary skill in the arts would be motivated to use a robot for collecting cells, as taught by Ravagnani, and deposit those cells on a surface as taught by Vacanti because robots are capable of performing routine, repetitive tasks automatically. As 
In regards to claims 35-37, Ravagnani is silent on whether, the harvested cells were cultured, grown, and exposed to environmental conditions, such as chemical stimuli such as growth factors. Vacanti teaches that cells grown on matrix scaffoldings are supplied nutrients and growth factors during cell culture, allowing for attachment, survival, and growth (paragraph [21]). Vacanti further teaches that the cells grown on the matrix scaffolding can be exposed environmental chemical stimuli such as nutrients, growth factors, inducers of differentiation or de-differentiation, products of secretion, immunomodulators, inhibitors of inflammation, regression factors, or biologically active compounds (paragraph [22]). Vacanti also teaches that cells cultured in this manner can be used to provide cells for transplant into organs (paragraphs [15 – 17]). A person of ordinary skill in the arts would be motivated to culture, grow, and expose harvested cell to environmental conditions, such as chemical stimuli such as growth factors to develop organs for transplant. Furthermore, because Vacanti teaches that cells may be successfully cultured on matrix scaffolds, a person of ordinary skill in the art could culture, grow, and expose harvested cells to environmental conditions, such as chemical stimuli like growth factors with predictable results and a reasonable expectation of success.
In regards to claim 38, Ravagnani is silent on whether cells were added to a surface where the surface is coated with a sterile biofilm. Vacanti teaches that the scaffold or matrix is coated with a collagen or basement-membrane material, such as Matrigel, to enhance adhesion of cells (claims 3-4, paragraph [025]). A person of ordinary skill in the arts would be motivated 
In regards to claim 39, Ravagnani is silent on whether the surface comprises a support structure having a plurality of openings. Vacanti teaches that the matrix scaffold surface is composed of fibers that are spaced to maintain cell viability throughout the scaffold (claim 1). Vacanti further teaches that a 1 cm diameter scaffold disc allows for the attachment of 200,000 cells (paragraph [0016]). Vacanti also teaches that the fiber may be hollow fibers with pores (paragraph [0016]). Therefore, it is understood that the scaffold, as taught by Vacanti, has multiple openings. Because Vacanti teaches that the spaces maintain cell viability, and that the matrix scaffold can support the attachment of at least 200,000 cells a person of ordinary skill in the arts would be motivated to have a plurality of openings on a support structure to maximize the number of cells that can grow on that structure, saving time and resources. Furthermore, because Vacanti teaches that 200,000 cells can be grown on a 1 cm diameter surface, it can be done with predictable results and a reasonable expectation of success.
In regards to claim 40, Ravagnani is silent on whether the support structure is positioned and the cells deposited in the patient. Vacanti teaches that the matrix scaffold can be implanted in a patient at a site appropriate for attachment, growth, and function (paragraph [13]). Vacanti also teaches that cells grown on these matrix scaffolds can be used to provide cells for transplant into organs (paragraphs [15 – 17]), and that there is a need for materials for organ transplants because of injury to organs due to disease states (paragraphs [3-12]). A 
In regards to claim 41, Ravagnani teaches that the harvested cells were stem and progenitor cells (Discussion, p53, Column 1, last paragraph), but is silent on whether these cells were deposited on a surface. Vacanti teaches that the cell scaffold can contain cell types such as hepatocytes and bile duct cells, islet cells of the pancreas, parathyroid cells, thyroid cells, cells of the adrenal-hypothalmic-pituitary axis including hormone-producing gonadal cells, epithelial cells, nerve cells, heart muscle cells, blood vessel cells, lymphatic vessel cells, kidney cells, intestinal cells, cells forming bone, cells forming cartilage, cells forming smooth muscle and cells forming skeletal muscle (paragraph [23]). A person of ordinary skill in the arts would be motivated to deposit different cell types to develop grafts for tissue transplants, and because it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Ravagnani and Vacanti renders the obvious Applicant’s invention as claimed. 



Claim 34 is rejected under 35 U.S.C. as being unpatentable over Ravagnani in view of Vacanti as applied to claims 32-33, 35-42 above and further in view of Shimizu (Journal of Biomedical Materials Research, 2002).

In regards to claim 34, while Ravagnani and Vacanti are silent on whether the deposited cells are layered, Shimizu teaches that cardiomyocytes were cultured to confluency on hydrophilic polyvinyl membranes, and then transferred by contact to other confluent cardiomyocyte sheets to create bilayers (Materials and methods, 3-D manipulation of cardiomyocyte sheets, column 2, p111). 
Shimizu also teaches that, critical to heart tissues, are cell-to-cell communications mediated by gap junctions that contribute to synchronized beating, and as a result, the establishment of normal electric connections between cultured cells, and that this is a crucial aspect of cardiac tissue engineering (Introduction, p110). Shimizu also teaches that there is a need for development of transplantable myocardioctes due to donor shortages and the need for alternative therapies (Introduction, p110). 
A person of ordinary skill in the arts would be motivated to layer deposited cells because it can be essential for proper functioning of certain cell types, such as myocardiocytes, and because there is a need for these cells for transplantation. Furthermore, because Shimizu teaches that engrafted mycocytes are known to survive transplant, integrate with native cells, and improve host cardiac function (Introduction, p110), it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Ravagnani, Vacanti, and Shimizu renders the obvious Applicant’s invention as claimed. 



Conclusion

	Rejection of claims 32-42 is proper.
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632